       Case 3:20-cv-05878-LC-MJF Document 3 Filed 11/16/20 Page 1 of 2




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CHARLES COLVIN, JR.

              Petitioner,

v.                                                Case No. 3:20-cv-5878-LC-MJF

STATE OF FLORIDA,

              Respondent.
                                           /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 15, 2020. (Doc. 2). Petitioner was furnished a

copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No objection

was filed.

      Having considered the Report and Recommendation, I conclude that it should

be adopted.

      Accordingly, it is ORDERED:

      1.      The Magistrate Judge’s Report and Recommendation (Doc. 2), is

adopted and incorporated by reference in this Order.

      2.      This action is DISMISSED for lack of subject matter jurisdiction.

                                    Page 1 of 2
       Case 3:20-cv-05878-LC-MJF Document 3 Filed 11/16/20 Page 2 of 2




      3.     The Clerk of Court is directed to close this case file and to send

Petitioner the form petition for use in § 2254 cases.

      DONE AND ORDERED this 16th day of November, 2020.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
